Citation Nr: 0807161	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-01 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from November 1963 
to November 1983.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

Post traumatic stress disorder (PTSD) is manifested by sleep 
difficulties, nightmares, anxiety, moderate depression, a sad 
mood and affect, panic attacks, and occasional visual 
hallucinations.  The evidence also showed the veteran was 
fully oriented with normal speech, logical and goal-directed 
thought processes, unimpaired judgment, good insight, good 
eye contact and no homicidal ideations, audio hallucinations, 
or delusions.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD, but no 
more, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to a re-adjudication of the veteran's 
claim, March 2005 and March 2006 letters and the August 2005 
statement of the case satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by the issuance of a fully 
compliant notification letter followed by a re-adjudication 
of the claim).  The letters also requested that the veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).


In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By an October 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective June 
30, 2003.  By an April 2005 rating decision, the RO assigned 
a 50 percent evaluation, effective February 18, 2005.  The 
veteran appealed the evaluation.

In a February 2005 VA medical record, the veteran reported 
that he was having difficulty coping with his wife's illness.  
The examiner found his mood and affect were sad and anxious.  
There were no suicidal or homicidal ideations.  The diagnosis 
was mild to moderate major depressive disorder.  The Global 
Assessment of Functioning (GAF) score was 64, which reflects 
some mild symptoms, for example depressed mood and mild 
insomnia, or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994) (DSM-IV).

An April 2005 VA PTSD examination was conducted.  The veteran 
reported trouble getting to sleep, frequent awakening, 
nightmares, and waking up to visual hallucinations.  He used 
jokes to hide his fear.  The veteran reported panic attacks 
that occurred as often as 30 times per month, with each 
episode lasting for about 1 hour.  He stated that the attacks 
consisted of him walking from room to room, becoming 
claustrophobic, trembling, tingling, hyperventilating, and 
having chest pains, dry mouth, and nausea.  He stated that he 
was able to do his activities of daily functioning and that 
he was on medication but that his response had been poor.  He 
had not been admitted to a hospital for psychiatric reasons.  
The veteran stated that socially, he was antagonistic and 
uncomfortable around people.  He was currently working as a 
computer specialist and had good relationships with his 
supervisor and coworkers.  

Upon examination, the veteran's orientation was within normal 
limits with appropriate appearance, hygiene, and behavior.  
There was abnormal affect and mood with anxiousness.  The 
examiner found normal communication, speech, and abstract 
thinking, appropriate thought processes, and unimpaired 
judgment.  The veteran's memory was mildly impaired such that 
he forgot names, directions, and recent events.  There were 
no obsessional rituals or suicidal or homicidal ideations.  
The examiner found occasional interference in performing the 
activities of daily living due to fatigue, motivation, and 
interest.  There was difficulty establishing and maintaining 
effective work and social relationships because the veteran 
was uncomfortable around people and made jokes 
inappropriately to hide the discomfort.  He had no difficulty 
understanding commands and posed no threat of persistent 
danger to himself or others.  The examiner assigned a GAF 
score of 40, which signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood, for example where a depressed man avoids 
friends, neglects family, and is not able to work.  See DSM-
IV at 46-47.

In a May 2005 VA medical record, the veteran reported 
anxiety.  In a July 2005 VA record, the veteran reported that 
he enjoyed his job but was more irritable and had a decreased 
sense of humor.  The examiner noted that the veteran was 
alert and oriented to time, person, place, and object.  The 
veteran's appearance was within normal limits and there was 
normal speech and good eye contact.  There was a sad mood and 
affect, but good insight and judgment, logical and goal-
oriented thought processes, and intact memory.  There were no 
suicidal or homicidal ideations, auditory or visual 
hallucinations, or delusions.  There was moderate major 
depressive disorder.  The GAF score was 58, which 
contemplates moderate symptoms, for example, a flat affect 
and circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See DSM-IV at 46-47.

In a January 2007 statement, the veteran reported increasing 
anxiety and depression.  He also reported sleep difficulty.

In a January 2007 VA medical record, the veteran reported 
difficulty because this was the first holiday season after 
his wife's death.  He reported anxiety as night approaches 
due to difficulty sleeping.  He was working 2 jobs and taking 
music lessons.  The veteran was alert and oriented to time, 
person, place, and object, with normal speech, good eye 
contact, and sad mood and affect.  There was intact memory, 
good insight and judgment, and logical and goal-directed 
thought processes.  There were no suicidal or homicidal 
ideations, or auditory or visual hallucinations, or 
delusions.  There was PTSD and moderate major depressive 
disorder.  The GAF score was 64, which reflects some mild 
symptoms, for example depressed mood and mild insomnia, or 
some difficulty in social, occupational, or school 
functioning, for example occasional truancy, or theft within 
the household, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See DSM-IV at 
46-47.  

In an April 2007 VA record, the veteran reported that his 
brother was supportive and he talked to his son daily.  The 
veteran was alert and oriented to time, person, place, and 
object, with normal speech, good eye contact, and a euthymic 
mood and affect.  There was intact memory, good insight and 
judgment, and logical and goal-directed thought processes.  
There were no suicidal or homicidal ideations or audio or 
visual hallucinations or delusions.  There was PTSD and 
moderate major depressive disorder.  The GAF score was 63, 
which, as noted above, reflects some mild symptoms or some 
difficulty in social, occupational, or school functioning.  
See DSM-IV at 46-47.

A May 2007 VA PTSD examination was conducted.  The veteran 
reported current sleep difficulty, high levels of anxiety, 
nightmares, and visual hallucinations.  He was fearful of 
going to sleep and had nightmares.  He reported persistent 
recurrent recollections and dreams of the traumatic events.  
He stated that he was very lonely since his wife died.  The 
veteran stated that his PTSD medication made him groggy but 
had minimal effects on his symptoms.  He had not been 
admitted to hospital for psychiatric reasons.  The veteran 
denied a history of delusions or hallucinations.  He had been 
working at VA for 22 years and had good relationships with 
his supervisor and co-workers.  He reported that he did not 
have much of a social life.  

Examination revealed the veteran had orientation within 
normal limits but an abnormal affect and mood with 
depression.  There was appropriate appearance, hygiene, and 
behavior, and normal communication, speech, and 
concentration.  There were panic attacks that occurred less 
than 1 time per week and were due to dark nights or loud 
noises.  There were signs of suspiciousness and it was 
increasingly difficult for the veteran to trust other people.  
There were severe obsessional rituals that interfered with 
routine activities.  There were appropriate thought 
processes, unimpaired judgment, normal abstract thinking, and 
normal memory.  There were no delusions, hallucinations, 
suicidal or homicidal ideations.  The examiner found that the 
veteran had recurrent recollections, recurrent distressing 
dreams, intense distress at exposure to a similar event, 
persistent avoidance of stimuli associated with the trauma, 
markedly diminished participation in activities, feelings of 
detachment or estrangement from others, a sense of a 
foreshortened future, and persistent symptoms of increased 
arousal, irritability or outbursts of anger, and exaggerated 
startle response.  The examiner found that the veteran had 
some interference in performing activities of daily living, 
was able to establish and maintain effective work/school and 
social relationships, had difficulty maintaining effective 
family role functioning, but had no difficulty understanding 
commands and posed no threat of persistent danger to self or 
others.  The GAF score was 80, which reflects that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors, for example, difficulty 
concentrating after a family argument, or there is no more 
than slight impairment in social, occupational, or school 
functioning, such as temporarily falling behind in 
schoolwork.  See DSM-IV at 46-47.


At the December 2007 Board hearing, the veteran reported 
sleep difficulty, visual hallucinations, concentration 
difficulties, fatigue, short temper, lack of motivation, 
memory difficulties.  He stated that he had panic attacks and 
tried not to go a day or two without bathing.  He reported 
suicidal ideations, but no intent.  He also stated that he 
was standoffish from others, didn't trust anyone, snapped at 
others at work, and only felt safe in his own home.  He 
avoided large crowds and had no desire to be interactive with 
society.  He checked doors and windows.  The veteran also 
stated that his medication did not work.  He stated that 
worked 2 jobs to try to tire himself out so that he could 
sleep at night.  He worked approximately 60 to 65 hours per 
week.  The veteran denied auditory hallucinations and 
homicidal ideations.  He lived with his brother who was 
supportive and had learned to deal with his behavior.  He 
stated that his family tended to keep their distance from 
him.  The veteran reported that he had some friends who he 
knew through church and other activities, but that he did not 
socialize.  He self-isolated other than church and work.  

The veteran's current 50 percent evaluation contemplates 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the medical evidence of record supports 
a 70, but not 100 percent, evaluation for the veteran's PTSD.  
The veteran's GAF scores ranged from 40 to 80.  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quotation omitted).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In 
February 2005 the GAF score was 64, which reflects some mild 
symptoms or some difficulty in social, occupational, or 
school functioning.  In April 2005, the GAF score was 40, 
which signifies some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  In May 2005, the GAF score was 58, which contemplates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  In January and April 
2007, the GAF scores ranged from 63 to 64, which reflect some 
mild symptoms or some difficulty in social, occupational, or 
school functioning.  In May 2007, the GAF score was 80, which 
reflects that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors or there is no 
more than slight impairment in social, occupational, or 
school functioning.  Thus, the GAF scores do not demonstrate 
a consistent pattern of PTSD symptomatology.  Moreover the 
May 2007 GAF score does not reflect the severity of the 
symptoms that the veteran reported and the examiner found 
during the examination, to include persistent recurring 
recollections, recurrent distressing dreams, avoidance of 
stimuli, markedly diminished participation in activities, 
persistent symptoms of arousal, and feelings of detachment 
and estrangement.  Accordingly, the veteran's GAF scores 
demonstrated mild, moderate, and major impairment due to 
PTSD.  Such impairment is not necessarily adequately 
reflected in a 50 percent evaluation, but also does not 
mandate a 70 percent evaluation.  Accordingly, the veteran's 
GAF scores are informative, but further analysis is 
necessary.  

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  The Board 
finds that the medical evidence of record supports an 
increased evaluation.  The veteran consistently reported 
sleep difficulties, nightmares, anxiety, moderate depression, 
a sad mood and affect, panic attacks, and visual 
hallucinations.  The objective medical evidence also 
demonstrated that the veteran was fully oriented with normal 
speech, logical and goal-directed thought processes, 
unimpaired judgment, and good insight and no homicidal 
ideations, auditory hallucinations, or delusions.  Although 
the veteran remained employed, he testified that he worked 2 
jobs to tire himself out to avoid his sleep-related 
difficulties, to include recurrent dreams, frequent 
awakenings, and visual hallucinations upon waking.  At the 
comprehensive April 2005 VA examination, the veteran reported 
almost daily panic attacks.  The examiner found impaired 
memory, some interference with activities of daily living, 
and difficulty establishing and maintaining effective work 
and social relationships.  At the comprehensive May 2007 VA 
examination, the examiner found obsessional rituals that 
interfered with routine activities, irritability, outbursts 
of anger, increased arousal, some interference with 
activities of daily living, and difficulty maintaining family 
functioning.  At the December 2007 Board hearing, the veteran 
reported that he tried not to go a day or two without 
bathing.  He reported visual hallucinations, panic attacks, 
suicidal ideations, but no intent, that his family kept their 
distance from him, that he did not socialize, and that he 
self-isolated other than church and work.  Thus, although not 
all the symptomatology is demonstrated, the veteran's 
symptoms more closely approximate the requirement for a 70 
percent evaluation.  See 38 C.F.R. § 4.7 (2007) (noting that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating); see also 38 C.F.R. § 4.130, Diagnostic Code 
9411 (noting that a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships).

The Board finds, however, that a 100 percent evaluation is 
not for assignment because the veteran was gainfully employed 
and fully oriented, with no evidence of persistent delusions, 
inappropriate behavior, or persistent danger of hurting 
himself or others.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(noting that a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name).  

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 70 percent for PTSD 
at any time during the period pertinent to this appeal.  38 
U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  


ORDER

A rating of 70 percent, but no more, for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


